COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       NOTICE OF ORDER ON MOTION


Cause number:                01-14-00052-CR
Style:                       Donta Tremaine Browning
                             v. The State of Texas
Date motion filed*:          March 9, 2015
Type of motion:              Motion for Rehearing
Party filing motion:         Appellant

Ordered that motion is:

                  Granted
          
                  Denied

                  Dismissed (e.g., want of jurisdiction, moot)



Judge’s signature: Harvey Brown

                   

Panel consists of Chief Justice Sherry Radack and Justices Harvey Brown and Russell Lloyd.

Date: March 26, 2015




*
         Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).